Title: From Thomas Jefferson to Martha Jefferson Randolph, 24 March 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia Mar. 24. 1793.

I have nothing interesting to tell you from hence but that we are well, and how much we love you. From Monticello you have every thing to write about which I have any care. How do my young chesnut trees? How comes on your garden? How fare the fruit blossoms &c. I sent to Mr. Randolph, I think, some seed of the Bent-grass which is much extolled. I now inclose you some seed which Mr. Hawkins gave me, the name of which I have forgotten: but I dare say it is worth attention. I therefore turn it over to you, as I should hope not to reap what would be planted here. Within about a week I remove into the country. Tell Mr. Randolph that I send Fenno’s papers thro’ Mr. Madison, who left this place with Colo. and Mrs. Monroe on the 20th. Give my best attachments to Mr. Randolph and kiss the little ones for me. Your’s affectionately my dear

Th: Jefferson

